Citation Nr: 0414160	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  95-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for lumbosacral disc disease.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In April 1999, the Board denied a rating in excess of 60 
percent for a low back disability, and also denied a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disorders (TDIU).  
In October 1999, the United States Court of Appeals for 
Veterans Claims (Court), pursuant to a Joint Motion for 
Remand and to Stay Further Proceedings, issued an Order 
whereby the Board's April 1999 decision was vacated and the 
issues on appeal were remanded to the Board for further 
action.  The Board, in April 2000, remanded the case to the 
RO.  In September 2000, the Board again denied the issues 
listed above.  In March 2001, the Court issued an Order, 
pursuant to a Joint Motion, whereby the Board's September 
2000 decision was vacated and the issues on appeal remanded 
to the Board for further action.  In September 2001, the case 
was again remanded for further development consistent with 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).  This led to the grant of the TDIU claim in 
October 2003.  There is no record of disagreement with any 
aspect of this grant.  Also, during the development of the 
back claim, it was asserted that the veteran had a 
psychiatric problem as the result of his service-connected 
back disorder.  A September 2003 rating decision granted 
service connection for a mood disorder associated with 
lumbosacral disc disease.  There is no record of disagreement 
with any aspect of this grant.  Thus, only the evaluation of 
the service connected lumbosacral disc disease remains in 
appellate status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The October 2003 supplemental statement of the case (SSOC) 
notified the veteran and his attorney of the change in the 
applicable rating criteria.  The new rating criteria provide 
that associated objective neurologic abnormalities may be 
rated separately from the limitations of motion rated under 
the General Rating Formula for Disease and Injuries of the 
Spine.  68 Fed. Reg. 51454-51456 (August 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, Codes 5235 to 5243, Note (1) 
(2004).  

In this case, the record indicates that there may be 
associated objective neurologic abnormalities; however, we do 
not have sufficient diagnostic information to determine the 
proper rating criteria or the extent of any disability.  This 
should be resolved with a neurologic examination.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  The veteran should be scheduled for a 
VA neurologic examination.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be done.  The examiner 
should explain opinions on the following:  
?	List all nerves, which are at least 
as likely as not, to be affected by 
objective neurologic abnormalities 
associated with the service-connected 
back disorder.  If no nerves are 
affected, the examiner should so 
state.  
?	Diagnose all objective neurologic 
abnormalities associated with the 
service-connected back disorder.  If 
there are none, so state.  
?	State whether the veteran has 
neuritis, neuralgia, incomplete 
paralysis, or complete paralysis; or 
other diagnosis associated with the 
service-connected back disorder.  If 
there is no neurologic diagnosis 
associated with the service-connected 
back disorder, the examiner should so 
state.  
?	Describe the severity of all the 
objective neurologic abnormalities 
associated with the service-connected 
back disorder, reporting all 
manifestations, and expressing an 
opinion as to whether they are mild, 
moderate, moderately severe, or 
severe.   

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last SSOC.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




